Title: From John Adams to Mathew Carey, 3 February 1814
From: Adams, John
To: Carey, Mathew



Dear Sir
Quincy Feb. 3 1814

Your favour of Jan 26 is received, and a shower of obligations with it, before it, and after it, which demand my best Thanks, Mr. Marstons Copy I sent to him by his Son the Midshipman, to whom I gave one of my Copies.
The elegant Copy you sent me Shall be placed upon my choicest shelf to be used only by me and my little Embryo Midshipman Isaac Hull, after me, who is yet 8 months old.
Comfort yourself “respecting the probability of a separation of the States” I feel no febrile Ichor in the public Pulse—that in the least dictates the approach of any such delirium. The War and the Embargo presses harder upon us than upon some other places, and our Anglomanes are taking advantage of this to inflame the people enough to secure their State elections. But all will end there.
Mr. Holmes’s speech, inclosed, will convince you that old Massachusetts, is not yet so far insane as to require to be sett in Rushes tranquilizing Chair.I am Sir your obliged Friend.
John Adams